218 F.2d 373
The M. J. ULINE COMPANY, Inc., Appellant,v.Richard D. SCHNITTKER, Appellee.Richard D. SCHNITTKER, Appellant,v.The M. J. ULINE COMPANY, Inc., Appellee.
No. 12193.
No. 12194.
United States Court of Appeals, District of Columbia Circuit.
Argued December 15, 1954.
Decided January 13, 1955.

Mr. Reese Dill, of the bar of the Supreme Court of Ohio, Cleveland, Ohio, pro hac vice, by special leave of Court, with whom Mr. Charles Effinger Smoot, Washington, D. C., was on the brief, for appellee in No. 12,193 and appellant in No. 12,194.
Mr. Benjamin W. Dulany, Washington, D. C., with whom Mr. Edmund D. Campbell, Washington, D. C., was on the brief, for appellant in No. 12,193 and appellee in No. 12,194.
Before EDGERTON, WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is a suit by a former employee against his employer for damages for breach of the employment contract. Judgment was entered for the plaintiff. The employer appeals (No. 12,193), chiefly on the ground that under its construction of the contract it was not subject to liability. The plaintiff also appeals (No. 12,194), on the ground that damages were fixed at too low an amount. After reviewing the record, we find no error affecting the rights of either party. The judgment of the District Court will accordingly be


2
Affirmed.